ON RETURN TO REMAND
TAYLOR, Judge.
Robert Lee Brown petitioned for a writ of error coram nobis. It was denied without a hearing and he appealed. The allegations of the petition were found sufficient to entitle Brown to a hearing, and the case was remanded to the circuit court. That hearing has been held.
Brown was charged with three counts of child abuse relating to his 11-, 10-, and 9-year-old daughters. On the morning of trial, when the children were produced as witnesses, Brown pleaded guilty to one count of child abuse, with the other two charges being nol-prossed by the state. The abuse was severe, consisting of beating the children with extension cords. The defendant and retained counsel entertained hopes that the presentence report might earn him a lighter sentence, but they pleaded guilty without any plea bargaining agreement and without any understanding as to what the sentence would be. The court imposed a 10-year sentence after the “blind plea” of the defendant.
Our review of the case reveals no error by counsel adverse to the interest of the accused. Accordingly, the action of the Circuit Court for Mobile County denying the petition for writ of error coram nobis is hereby affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.